Title: From George Washington to Thomas Bradford, 7 May 1782
From: Washington, George
To: Bradford, Thomas


                        
                            Sir,
                            Newburgh May 7th 1782
                        
                        I am much obliged by the information contained in your Letter of the 30th Ulto—The Negros taken in the Monk
                            do not belong to me, but to Mr Lund Washington, who lives at my Seat of Mount Vernon. on whose behalf I shall be thankful
                            for any services you may render in recovering the Negros Robt Phoenix and—Phoenix—& on whose Acct I will see
                            any expences paid.
                        Instead of giving me any further information on this matter I shall be obliged to you for communicating the
                            result of your negociation to Mr Lund Washington at the above place in Virginia. I am Sir—Yr Most Obedt Sert
                        
                            Go: Washington
                        
                    